first rock baptist church child development center and first rock baptist church petitioners v commissioner of internal revenue respondent docket no 16724-14l filed date in an effort to collect p1’s outstanding employment_tax liabilities for r issued a notice_of_federal_tax_lien nftl filing and your right to a hearing this notice was sent to p1 at its correct address and showed p1’s correct taxpayer_identification_number tin however the notice showed the addressee as p2 a separately incorporated church with which p1 is affiliated p1 and p2 timely requested a collection_due_process cdp hearing during which p1 requested that the nftl be withdrawn and proposed an installment_agreement ia the settlement officer so1 con- cluded that p1’s ia could not be accepted and issued a notice_of_determination sustaining the nftl filing the notice_of_determination showed p1’s correct address and tin but showed p2 as the addressee p1 and p2 jointly petitioned this court and upon r’s motion the case was remanded to the internal_revenue_service irs appeals_office on remand first rock bapt church child dev ctr v comm’r so2 determined that the the settlement officer lien documenation was ambiguous and that lien withdrawal is appropriate so2 determined that p1’s request for an ia could not be granted because p1 was not in compliance with its ongoing tax_return filing obligations so2 issued a supplemental notice_of_determination that showed p1’s correct address and tin but again showed the addressee as p2 p1 seeks to dispute its underlying tax_liabilities and the rejection of its proposed ia r contends that this case is moot because p1 secured the principal relief it had requested withdrawal of the nftl held the court has jurisdiction to review so2’s deter- mination to the extent he denied relief requested by p1 to which the notice_of_determination was issued and which is the subject of the irs collection action held further the court does not have jurisdiction over p2 because it is not the subject of irs collection action and no notice_of_determination was issued to it held further this case is not moot because notwith- standing the withdrawal of the nftl there remains a live case or controversy between p1 and r concerning the correct- ness of so2’s determination see sec_6330 held further the court cannot consider p1’s challenge to its underlying tax_liabilities because it did not raise that chal- lenge at the original or supplemental cdp hearing held further so2 did not abuse his discretion in denying p1’s request for an ia because p1 at that time was not in compliance with its ongoing tax_return filing obligations wayne j king for petitioners deborah aloof for respondent opinion lauber judge in this collection_due_process cdp case petitioners seek review of a determination by the internal_revenue_service irs or respondent concerning a collection action respondent contends that the case is moot because the irs in a supplemental notice_of_determination afforded the principal relief requested in the petition to the extent we determine that the case is not moot respondent asks that we treat his motion to dismiss as a motion for summary_judgment and grant it as such we will do the latter background the following facts are based on the parties’ pleadings respondent’s motion petitioners’ opposition and respondent’ sec_148 united_states tax_court reports reply including the attached affidavits and exhibits peti- tioner first rock baptist church child development center center is a separately incorporated affiliate of first rock baptist church church a religious_organization at all rel- evant times the center has had its business and mailing address pincite h street s e washington d c at all rel- evant times the church has had its place of worship and mailing address pincite alabama avenue s e washington d c the center has a nine-digit taxpayer_identification_number tin ending in the church has a distinct nine-digit tin ending in the center became delinquent in its employment_tax liabilities for calendar quarters during the center filed form sec_941 employer’s quarterly federal tax_return reporting payroll_taxes due for these periods but it submitted no tax_payments the irs subsequently assessed these liabilities as of date the liabilities including applicable additions to tax and interest totaled dollar_figure irs forms certificate of assessments pay- ments and other specified matters confirm that these assessments were made against the center ie the taxpayer with the tin ending in on date in an effort to collect these unpaid liabilities the irs mailed to the center at its correct address h street s e washington d c a notice_of_federal_tax_lien nftl filing and your right to a hearing this notice showed the center’s tin ending in and described the nftl as having been filed to collect the center’s employment_tax liabilities as set forth above how- ever the notice showed the addressee as first rock baptist church the irs enclosed with this notice form_668 notice of fed- eral tax_lien the form_668 showed the notice as having been filed against a taxpayer located pincite h street s e washington d c with a tin ending in it likewise showed the notice as having been filed to collect the center’s employment_tax liabilities in the aggregate amount of all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar first rock bapt church child dev ctr v comm’r dollar_figure for the calendar quarters ending date however the form_668 showed the name of taxpayer as first rock baptist church the center and the church timely requested a cdp hearing in their request they urged that the nftl be with- drawn and stated that the amount of the lien does not reflect payments made and canceled checks the case was assigned to a settlement officer so1 who scheduled a telephone cdp conference on date the center submitted under its tin ending in a pro- posed installment_agreement offering to pay the assessed taxes plus additions to tax and interest as provided by law in monthly installments of dollar_figure so1 concluded that no collection alternative can be approved although the basis for this rejection was not entirely clear she further determined that the nftl was correctly and properly filed on date the irs issued a notice_of_determination sustaining the collection action this notice was sent by cer- tified mail to the center at its correct address h street s e washington d c the notice correctly showed the center’s tin ending in but again showed the addressee as first rock baptist church on date petitioners jointly filed a timely petition with this court chiefly contending that the nftl should be withdrawn on date respondent moved to remand the case to the irs appeals_office for two reasons to give further consideration to whether the nftl should be withdrawn and to clarify why so1 had rejected the center’s proposed installment_agreement petitioners did not oppose a remand and we granted respondent’s motion on remand the case was assigned to a new settlement officer so2 he decided that the nftl documentation was ambiguous and that lien withdrawal under sec_6323 is appropriate he accordingly determined that the notice_of_federal_tax_lien that’s the subject of this hearing is withdrawn on the other hand so2 concluded that the it appears to the court that first rock baptist church may have ap- peared on these documents as the addressee taxpayer because there was insufficient space to include child development center on the same line or because the irs computer system used first rock baptist church as an abridged form of first rock baptist church child development cen- ter united_states tax_court reports center’s request for an installment_agreement could not be granted because it was not in compliance with all return filing_requirements in support of that conclusion he noted that the center was organized in but had not filed forms return of organization exempt from income_tax for tax years so2’s case activity record reports a concession by petitioners’ representative that the results of the center’s business operations ha d never been reported before on date the irs issued a supplemental notice_of_determination reflecting the conclusions set forth above that notice stated the withdrawal of the lien notice and denial of your installment_agreement request effectively bal- ance the need for efficient collection of tax with your concern that any collection action be no more intrusive than nec- essary the lien withdrawal will eliminate the erroneous lien and the denial of the installment_agreement is within estab- lished policy and procedures this notice was mailed to the center at its correct address h street s e wash- ington d c it correctly showed the center’s tin ending in but it again showed the addressee as first rock bap- tist church on date respondent filed a motion to dismiss on grounds of mootness in that motion he noted that peti- tioners had secured the principal relief they requested-with- drawal of the nftl-and that the center had fully paid its outstanding tax_liabilities for the first three quarters in ques- tion although the center had outstanding liabilities for the later seven quarters respondent expressed his under- standing that the center did not contest its employment_tax liabilities for those quarters finally respondent urged that so2 did not abuse his discretion in rejecting the proposed installment_agreement because the center was not in full compliance with its ongoing tax_return filing obligations in opposing respondent’s motion to dismiss the center notes that there are still outstanding liabilities for the seven calendar quarters ending date the center disputes its liability for that final quarter on the ground that its original form_941 incorrectly doubled the amount owed the center represents that this alleged error was discovered by a new bookkeeper and is the subject of a claim_for_refund on a form 941-x adjusted employer’s quarterly first rock bapt church child dev ctr v comm’r federal tax_return or claim_for_refund that the center had filed on date the center also disputes its liability for certain additions to tax and interest it attached to its response to the motion to dismiss copies of three form sec_843 claim_for_refund and request for abatement filed with the irs on date and date respectively on these forms it requested abatement of late-filing and failure-to-pay additions to tax for the date calendar_quarter and abatement of penalties and interest for failure_to_file timely its forms for and with respect to so2’s rejection of its proposed installment_agreement the center does not dispute that it was not in full compliance with its tax_return filing obligations at the time the irs issued the supplemental notice_of_determination a jurisdiction discussion the tax_court is a court of limited jurisdiction and we must ascertain whether the case before us is one that con- gress has authorized us to consider see sec_7442 81_tc_879 in deter- mining whether we have jurisdiction over a given matter this court and the courts of appeals have given our jurisdic- tional provisions a broad practical construction rather than a narrow technical one 68_tc_779 when a statute is capable of two interpretations we are inclined to adopt a construction which will permit us to retain jurisdiction without doing violence to the statutory language 61_tc_97 we conclude that we have subject matter jurisdiction over this controversy and that the center has properly invoked our jurisdiction this case arose from irs collection action intended to facilitate collection of the center’s employment_tax liabilities in the aggregate amount of dollar_figure for the calendar quarters ending date under sec_3 the center asserts without contradiction by respondent that it has been paying dollar_figure per month pursuant to the installment_agreement it submitted in date even though the irs has not yet approved that agreement it says that it still needs an installment_agreement that al- lows it to calculate the total amount owed united_states tax_court reports a federal_tax_lien arose automatically against the center when it failed to pay these liabilities after notice_and_demand see sec_6321 if any person liable to pay any_tax neglects or refuses to pay the same after notice_and_demand the amount shall be a lien in favor of the united_states upon all property and rights to property belonging to such person the form_668 informed the public that there was a lien in favor of the united_states in the amount of dollar_figure attrib- utable to the center’s unpaid employment_taxes for the calendar quarters ending date this form showed the center’s tin ending in and the center’s address pincite h street s e washington d c the notice_of_federal_tax_lien filing and your right to a hearing likewise displayed the center’s tax_liabilities as set forth above and the center’s tin ending in that notice was properly sent by certified mail to the center at its correct address h street s e washington d c see sec_6320 the secretary shall notify in writing the per- son described in sec_6321 of the filing of a notice of lien sec_6320 providing that this notice shall be sent among other means by certified or registered mail to such person’s last_known_address within days of receiving this notice the center timely requested a cdp hearing see sec_6320 sec_6330 during that hearing so1 considered and rejected the center’s demand that the nftl be withdrawn and the center’s proposal for a collection alternative in the form of an installment_agreement the notice_of_determination set- ting forth these conclusions was sent to the center at its cor- rect address bore the center’s tin ending in and showed that it related to the center’s quarterly tax periods ending date upon respondent’s motion we remanded this case to the irs appeals_office for a supplemental cdp hearing during that hearing so2 agreed with the center that the nftl should be withdrawn and the nftl was withdrawn how- the supplemental notice_of_determination concluded it’s the deter- mination of appeals that lien withdrawal under sec_6323 is ap- propriate and the notice_of_federal_tax_lien that’s the subject of this hearing is withdrawn we assume that the irs withdrew the nftl in ac- cordance with so2’s directive petitioners do not contend otherwise in op- first rock bapt church child dev ctr v comm’r ever so2 reaffirmed so1’s prior determination to reject the center’s proposed collection alternative in the form of an installment_agreement despite the withdrawal of the nftl there remains a live case or controversy between the irs and the center on the latter subject we have jurisdiction over a cdp case if the irs sends a written notice_of_determination to the taxpayer that is the subject of the collection action and that person petitions this court for review within days of that notice 117_tc_159 thompson v commissioner tcmemo_2013_260 106_tcm_566 if a notice_of_determination specifies the taxable periods the liabilities and the collection action to which it relates or at the very least provides sufficient information so that the taxpayer cannot reasonably be deceived as to these items the notice is generally valid see lg kendrick llc v commis- sioner 146_tc_17 aff ’d 684_fedappx_744 10th cir cf dees v commissioner 148_tc_1 finding jurisdiction in the case of an ambiguous notice_of_deficiency where the taxpayer was not misled by the ambi- guity and timely petitioned this court the center is the subject of the irs collection action because it owes the tax_liabilities in question the federal_tax_lien arose against it and the nftl despite some ambiguity in denominating the taxpayer was clearly intended to facili- tate collection of the center’s tax_liabilities the irs properly mailed the notice_of_determination to the center at its last_known_address that notice correctly specified the taxable periods the tax_liabilities and the collection action to which it related and the center petitioned this court within days of that notice we accordingly have jurisdiction to decide the issues that remain in controversy between the center and the irs on the other hand we conclude that the church is not a proper party and that the case must be dismissed for lack of jurisdiction as to it the church is not the subject of any irs collection action it has no outstanding federal tax_liabilities and no federal_tax_lien against it has ever existed no valid notice_of_determination or other notice sufficient to confer jurisdiction on this court was issued by the irs to the posing respondent’s motion to dismiss united_states tax_court reports church our jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review 123_tc_1 aff ’d 412_f3d_819 7th cir 117_tc_122 we agree with respondent that this case is moot insofar as the center sought withdrawal of the nftl because the irs has granted that relief we agree that the case is also moot insofar as it concerns the center’s employment_tax liabilities for the three calendar quarters during because the center has fully paid those liabilities see green-thapedi v commissioner 126_tc_1 however the center has outstanding tax_liabilities for the other seven calendar quar- ters at issue it disputes those liabilities to some extent and it disputes so2’s rejection of its proposed installment agree- ment to the extent respondent contends that withdrawal of the nftl by itself moots the entire case we reject that conten- tion sec_6330 grants us jurisdiction to review agency action that is embodied in a determination both the original notice_of_determination and the supplemental notice_of_determination addressed two issues whether the nftl should be withdrawn and whether the center’s pro- posed installment_agreement should be accepted although the irs ultimately decided the first issue in the center’s favor it decided the second issue against the center there remains a genuine case or controversy between the parties as to that second issue and sec_6330 gives us jurisdic- tion to decide whether the agency’s determination con- cerning that issue was correct we will accordingly treat respondent’s motion to dismiss as a rule motion for summary_judgment insofar as it applies to the balance of this case doing so will not prejudice the center because it fully addressed all relevant issues in responding to the motion to dismiss see del-co w v commissioner tcmemo_2015_142 110_tcm_119 the only issue of concern to the church as opposed to the center was that the records of the district of columbia recorder of deeds might cause someone to conclude incorrectly that a federal_tax_lien existed against the church that problem was solved when the irs withdrew the nftl filing first rock bapt church child dev ctr v comm’r we find that there are no disputed issues of material fact and that a decision concerning the remaining issues may appropriately be rendered as a matter of law see rule b 98_tc_518 aff ’d 17_f3d_965 7th cir b underlying tax_liabilities in reviewing a determination under sec_6330 we consider only issues that the taxpayer properly raised during the cdp hearing sec_301_6320-1 f q a-f3 proced admin regs see 129_tc_107 a taxpayer during a cdp hearing does not prop- erly raise an issue including an issue concerning its under- lying tax_liability if it fails to present to appeals any evi- dence with respect to that issue after being given a reason- able opportunity to present such evidence sec_301 f q a-f3 proced admin regs see 135_tc_344 the taxpayer must also raise the issue in his petition to this court rule b any issue not raised in the assignments of error shall be deemed to be conceded the center challenges its underlying employment_tax liabilities for only one calendar_quarter namely the quarter ending date it bases this challenge on the theory that its original form_941 incorrectly doubled the amount owed there is no evidence and the center does not con- tend that it raised this issue during its initial cdp hearing the form 941-x on which the center claimed a refund stem- ming from this error was filed date ten weeks after the irs issued the original notice_of_determination on that form 941-x the center represented that a new book- keeper had discovered this alleged error after she received certain documents on date five weeks after the irs issued the original notice_of_determination petitioners did not list this double reporting issue in their petition filed on date or via any amendment to their pleadings the center’s employment_tax liabilities for the date quarter was not included as a basis for the remand to the irs appeals_office there is no evi- dence that the center raised this issue before so2 on remand and it was not addressed in the supplemental notice united_states tax_court reports of determination that issue therefore is not properly before us rule b see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing in disputing its liability for additions to tax the center points to a form_843 filed on date referring to late-filing and failure-to-pay additions to tax assessed for the date calendar_quarter there is no evidence that the center raised this issue either in its original or in its supplemental cdp hearing and it did not raise this issue in its petition to this court in disputing its liability for interest the center refers to its form_843 claim_for_abatement of interest assessed in connection with the late filing of its forms for and the center did not raise any interest abatement issue either in its original or in its supplemental cdp hearing in any event we would appear to have no jurisdiction over that issue because the instant case is concerned solely with the center’s employment_tax liabilities for see lister v commissioner tcmemo_2003_17 holding that the court lacked cdp jurisdiction over taxable years for which the irs made no determination of collection action in sum none of the center’s challenges to its underlying tax liabil- ities is properly before us in this case c abuse_of_discretion in deciding whether so2 abused his discretion we review the record to determine whether he properly verified that the requirements of applicable law or administrative proce- dure have been met considered any relevant issues peti- tioners raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than nec- essary see sec_6330 it is clear from our review of the record that so2 analyzed the transcripts of the center’s accounts and properly verified that the requirements of applicable law and administrative procedure were followed the notice_of_determination states and the center does not dispute that the irs properly first rock bapt church child dev ctr v comm’r assessed the tax_liabilities in question and mailed the center a notice_and_demand for payment the primary issue the center raises concerns its eligibility for an installment agree- ment the center submitted an installment_agreement to so1 in the supplemental cdp hearing so2 concluded that this request could not be granted because the center was not in compliance with its tax_return filing_requirements a settle- ment officer does not abuse his discretion in rejecting an installment_agreement when a taxpayer is not in compliance with its tax obligations for tax years after the subject years see eg boulware v commissioner tcmemo_2014_80 107_tcm_1419 starkman v commissioner tcmemo_2012_236 sustaining rejection where the taxpayer failed to file a timely return or make estimated_tax payments for a subsequent year although so1 agreed that a monthly payment of dollar_figure accurately reflected the center’s ability to pay so2 on remand concluded that the center was ineligible for an installment_agreement because it was not then in compliance with all of its federal tax_return filing obligations-specifi- cally its obligation to file form_990 the center does not dis- pute that it is obligated to file form_990 it subsequently filed forms for and other years or that it was at the time of the supplemental cdp hearing delinquent in that respect nor does the center dispute that in the case of a tax-exempt_entity form_990 filing obligations come within the general_rule that t axpayers must be in compli- ance with all filing and payment requirements prior to approval of installment agreements internal_revenue_manual pt date rather the center alleges that it is now in full compliance with its tax obligations having filed delinquent forms for the relevant tax years if that is so the center is free at any time to submit to the irs a new request for an install- ment agreement which the irs may well accept but because the center was not in full compliance with its tax obligations as of the time the supplemental notice of deter- mination was issued so2 did not abuse his discretion in denying its request for a collection alternative at that time see boulware t c m cch pincite finding no abuse_of_discretion in this or in any other respect we will sustain united_states tax_court reports the collection action set forth in the supplemental notice_of_determination withdrawing the nftl but rejecting the pro- posed installment_agreement to reflect the foregoing an appropriate order and decision will be entered for respondent f
